IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JANE DOE I & II,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-5533

REV. LUTHER LEGUIRE, REV.
RICHARD PEAK, THE FIRST
APOSTOLIC CHURCH OF
LAKE CITY, FLORIDA, INC.,

      Appellees.

_____________________________/

Opinion filed October 1, 2014.

An appeal from the Circuit Court for Columbia County.
Hon. William W. Blue, Judge.

Dyril L. Flanagan, St. Petersburg, for Appellant.

Mark D. Tinker and Charles W. Hall of Banker Lopez Gassler, P.A., St.
Petersburg, and Cecil L. Davis, Jr., of Banker Lopez Gassler, P.A., Tallahassee, for
Appellee Rev. Luther Leguire. Scot E. Samis of Traub, Lieberman, Straus, and
Shrewsberry LLP, St. Petersburg, for Appellee The First Apostolic Church of Lake
City, Florida, Inc.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and RAY, JJ., CONCUR.